Docket No. 102430.


                        IN THE
                   SUPREME COURT
                          OF
                 THE STATE OF ILLINOIS




SUZANNE BAGENT, Appellee, v. BLESSING CARE
CORPORATION, d/b/a Illini Community Hospital, et al., Appellants.

                   Opinion filed January 19, 2007.



   JUSTICE FREEMAN delivered the judgment of the court, with
opinion.
   Chief Justice Thomas and Justices Fitzgerald, Kilbride, Garman,
Karmeier, and Burke concurred in the judgment and opinion.



                              OPINION

    Plaintiff, Suzanne Bagent, filed a complaint in the circuit court of
Pike County against defendants, Misty Young and her former
employer, Blessing Care Corporation, doing business as Illini
Community Hospital (Illini Hospital or hospital), under a theory of
respondeat superior. The circuit court entered summary judgment in
favor of Illini Hospital. A divided panel of the appellate court reversed
the judgment. 363 Ill. App. 3d 916. We allowed Illini Hospital’s
petition for leave to appeal. 210 Ill. 2d R. 315(a). We now reverse the
judgment of the appellate court, and remand the cause to the circuit
court for further proceedings.
                          I. BACKGROUND
     The record, which includes Young’s deposition testimony,
contains the following pertinent evidence. In August 2001, Illini
Hospital hired Young as a phlebotomist, i.e., a person trained in
drawing blood. In February 2003, the hospital required employees,
including Young, to attend a training session regarding the Health
Insurance Portability and Accountability Act of 1996 (HIPAA) (Pub.
L. No. 104–191, 110 Stat. 1936) and its privacy provisions. Young
attended the session and signed the hospital’s confidentiality policy
and code of conduct, acknowledging in each document that she
understood and accepted its terms. Attendees at the training session
received a motto to remember: “What you see here, and what you
hear here, remains here.”
     Young understood the hospital’s confidentiality rules to mean that
you “[b]asically don’t say anything. Everything is private.” She
understood that the only persons to whom she could give confidential
information were “[d]octors, nurses directly involved with that
patient’s care.” She additionally understood that members of a
patient’s family were not so authorized. Rather, she was “supposed to
tell the family members to get in contact with a nurse that’s taking
care of that patient.”
     Young received a fax from a facility that performs tests for Illini
Hospital. The fax contained results of plaintiff’s blood test, which
indicated to Young that plaintiff was pregnant. Young made two
copies, one for plaintiff’s physician and one for hospital records.
     On a subsequent weekend night, Young and several of her friends
visited a local tavern. Plaintiff’s sister, Sarah Bagent, was a waitress
there and happened to be one of Young’s best friends. According to
Young’s deposition: “I didn’t plan on going into the bar and trying to
find Sarah, you know. The only thing I was thinking at the moment is,
hi, Sarah, how are you, how is your sister doing?” Young further
recounted her conversation with Sarah as follows:
             “Little chitchat here and there, hi, how are you, what’s
         going on, how have you been, who are you seeing, stuff like
         that. And then how is your sister, Suzanne, and how is she
         feeling? And she’s [Sarah] like what do you mean? I’m like I
         thought she was pregnant, you know. And she’s like no. And


                                  -2-
         from there on out, I told her, I said I’m really sorry. Actually,
         I told her I was sorry. I said please don’t tell Suzanne I said
         that I told you. Because she told me she’s like how did you
         find this out? And she was just asking me more and more
         questions. And I’m like, well, I seen her result. I said that I
         could get fired for this, I’m really sorry, I didn’t realize that
         you didn’t know. I just assumed. And she’s like, no, its okay,
         it’s all right. She’s like Suzanne won’t care, blah, blah, blah.”
Young explained that, as soon as she said it, she “instantly knew” that
she had made a mistake.
    Further, Young explained her disclosure as follows:
         “[T]he only reason why I said something that evening was
         because [Sarah] was a friend of mine, and I was assuming that,
         one of my best friends and her twin and being sisters, that they
         would speak to each other about this. And I just assumed.
         And assuming makes an ass out of me.”
That was the only conversation Young had with Sarah. Young
testified in her deposition that they had subsequently avoided each
other.
    On October 13, 2003, plaintiff telephoned Connie Schroeder, chief
executive officer of Illini Hospital, to complain that plaintiff’s patient
confidentiality had been violated. Upon investigation, Schroeder
learned that Young had disclosed the information. On December 14,
2003, Young accepted the hospital’s offer of resignation in lieu of
termination.
    Plaintiff timely filed a complaint, in which she pled separate counts
not only against Young, but also against Illini Hospital under a theory
of respondeat superior. Plaintiff alleged breach of health-care
practitioner/patient confidentiality, invasion of privacy, negligent
infliction of emotional distress and, against Young alone, intentional
infliction of emotional distress, all based on a violation of the Hospital
Licensing Act (210 ILCS 85/1 et seq. (West 2004)), the Managed
Care Reform and Patient Rights Act (215 ILCS 134/1 et seq. (West
2004)), and article I, section 12, of the Illinois Constitution (Ill. Const.
1970, art. I, §12). Plaintiff also pled common law negligent infliction
of emotional distress and, against Young alone, common law
intentional infliction of emotional distress.

                                    -3-
     In its answer, Illini Hospital admitted that Young discovered
certain information about plaintiff from reviewing plaintiff’s medical
records and revealed that information to plaintiff’s sister at a tavern.
Illini Hospital further alleged, however, that when Young revealed the
information, she was acting outside the scope of her employment with
the hospital.
     In her answer, Young alleged as follows. At the time the lawsuit
arose, she was an employee of Illini Hospital. Young admitted that, in
the course of her duties, she saw certain medical records pertaining to
plaintiff. Young further admitted that she inadvertently revealed one
of plaintiff’s test results in a private conversation with plaintiff’s twin
sister when asking the sister how plaintiff was feeling.
     Discovery adduced the above-recited evidence in the form of
depositions and affidavits with attached documents. Illini Hospital
moved for summary judgment against plaintiff. The hospital
contended, inter alia: that the Illinois Constitution and statutes do not
authorize a private right of action; and that the hospital was not
vicariously liable for Young’s actions because, when Young breached
plaintiff’s confidentiality, she was acting outside the scope of her
employment. Young filed a motion for summary judgment, in which
she joined in the hospital’s summary judgment motion as it pertained
to those counts pled against her. Also, plaintiff moved for partial
summary judgment against Young only on the issue of liability, leaving
the issue of damages for trial.
     Following a hearing, the circuit court ruled as follows. The court
entered summary judgment in favor of Illini Hospital and Young on
those counts alleging statutory causes of action, ruling that those
statutes do not authorize a private right of action. Nonetheless, the
court found that a common law right of privacy exists to allow
plaintiff to bring an action against Young for violation of plaintiff’s
common law right to privacy. The court granted plaintiff’s motion for
partial summary judgment against Young regarding whether Young
improperly revealed plaintiff’s confidential information, but the court
ruled that issues as to negligent or intentional infliction of emotional
distress and damages were to be determined at trial.
     Further, the circuit court entered summary judgment in favor of
Illini Hospital. The court found that Young’s disclosure to plaintiff’s
sister was not made in the course of or within the scope of Young’s

                                   -4-
employment, and that no jury could find that Young made the
disclosure to serve the purposes of Young’s employer, i.e., the
hospital. In its ruling, the circuit court expressly observed that plaintiff
did not claim that the hospital was directly liable based on any
allegations of negligent hiring or training but, rather, plaintiff claimed
that the hospital was vicariously liable under a theory of respondeat
superior. The court observed that although there could be a cause of
action for negligent hiring or negligent training, by its ruling it was not
addressing or deciding that issue. Also, the court noted that its ruling
would not prohibit or preclude plaintiff from refiling her complaint to
include allegations of negligent hiring or training. The circuit court
expressly found that this was a final judgment as to Illini Hospital, and
that there was no just reason to delay enforcement or appeal of the
judgment. See 210 Ill. 2d R. 304(a).
     Plaintiff’s sole contention before the appellate court was that the
circuit court erred in granting summary judgment in favor of Illini
Hospital. Plaintiff argued that the hospital was vicariously liable for
Young’s violation of plaintiff’s common law right to privacy under a
theory of respondeat superior. A divided panel of the appellate court
reversed the summary judgment in favor of the hospital. 363 Ill. App.
3d 916. The appellate court concluded that the disclosure of plaintiff’s
medical information was not the kind of conduct that Young was
employed to perform and that Young was not working as a
phlebotomist at the time of her improper disclosure. 363 Ill. App. 3d
at 923. However, the appellate court concluded that a question of
fact, precluding summary judgment, existed as to whether the purpose
of Young’s disclosure was motivated, at least in part, by a purpose to
serve the hospital. 363 Ill. App. 3d at 923-24. The appellate court
remanded the cause for further proceedings.
     Presiding Justice Turner dissented. He opined that no purpose was
served when Young told plaintiff’s sister about plaintiff’s pregnancy.
The dissent opined: “No reasonable jury could find Young’s actions
were even partly motivated by a purpose to serve Illini Hospital.” 363
Ill. App. 3d at 926 (Turner, P.J., dissenting). The dissent reasoned
that, because Young’s conduct was outside the scope of her
employment, Illini Hospital could not be held vicariously liable. 363
Ill. App. 3d at 926 (Turner, P.J., dissenting).
     This court allowed Illini Hospital’s petition for leave to appeal.

                                    -5-
210 Ill. 2d R. 315(a). We subsequently granted Cook County and the
Illinois Association of Defense Trial Counsel leave to submit amicus
curiae briefs in support of Illini Hospital. We also granted the Illinois
Trial Lawyers Association leave to submit an amicus curiae brief in
support of plaintiff. 155 Ill. 2d R. 345. We will refer to additional
pertinent background in the context of our analysis of the issues.

                              II. ANALYSIS
     This matter is before us on the grant of summary judgment in
favor of Illini Hospital. The purpose of summary judgment is not to
try a question of fact, but rather to determine whether a genuine
question of material fact exists. Adams v. Northern Illinois Gas Co.,
211 Ill. 2d 32, 42-43 (2004); Gilbert v. Sycamore Municipal Hospital,
156 Ill. 2d 511, 517 (1993). Summary judgment is appropriate only
where “the pleadings, depositions, and admissions on file, together
with the affidavits, if any, show that there is no genuine issue as to any
material fact and that the moving party is entitled to a judgment as a
matter of law.” 735 ILCS 5/2–1005(c) (West 2004).
     In determining whether a genuine issue as to any material fact
exists, a court must construe the pleadings, depositions, admissions,
and affidavits strictly against the movant and liberally in favor of the
opponent. A triable issue precluding summary judgment exists where
the material facts are disputed or where, the material facts being
undisputed, reasonable persons might draw different inferences from
the undisputed facts. Although summary judgment can aid in the
expeditious disposition of a lawsuit, it remains a drastic means of
disposing of litigation and, therefore, should be allowed only where
the right of the moving party is clear and free from doubt. Adams, 211
Ill. 2d at 43 (and cases cited therein). If the plaintiff fails to establish
any element of the cause of action, summary judgment for the
defendant is proper. Governmental Interinsurance Exchange v.
Judge, 221 Ill. 2d 195, 215 (2006); Espinoza v. Elgin, Joliet &
Eastern Ry. Co., 165 Ill. 2d 107, 114 (1995). In appeals from
summary judgment rulings, review is de novo. Adams, 211 Ill. 2d at
43; Espinoza, 165 Ill. 2d at 113.
     In the present case, the circuit court ruled that plaintiff could
proceed against Young for violation of plaintiff’s common law right


                                    -6-
to privacy, negligent infliction of emotional distress and, which
plaintiff pled only against Young, intentional infliction of emotional
distress. The appellate court held that a genuine issue of material fact
exists whether Illini Hospital is vicariously liable on plaintiff’s
surviving theories.
    The general rule is that a person injured by the negligence of
another must seek his or her remedy from the person who caused the
injury. The relation of employer and employee is an exception to this
general rule. Darner v. Colby, 375 Ill. 558, 560 (1941); Metzler v.
Layton, 373 Ill. 88, 91 (1939). Under the theory of respondeat
superior, an employer can be liable for the torts of an employee, but
only for those torts that are committed within the scope of the
employment. Wright v. City of Danville, 174 Ill. 2d 391, 405 (1996);
Pyne v. Witmer, 129 Ill. 2d 351, 359 (1989). Indeed, the employer’s
vicarious liability extends to the negligent, willful, malicious, or even
criminal acts of its employees when such acts are committed within
the scope of the employment. See Mitchell v. Norman James
Construction Co., 291 Ill. App. 3d 927, 932 (1997); Randi F. v. High
Ridge YMCA, 170 Ill. App. 3d 962, 964 (1988); Webb v. Jewel Cos.,
137 Ill. App. 3d 1004, 1006 (1985).
    The term “scope of the employment,” used interchangeably with
“in the course of the employment,” refers to a “bare formula,” whose
“very vagueness has been of value in permitting a desirable degree of
flexibility in decisions.” W. Keeton, Prosser & Keeton on Torts §70,
at 502 (5th ed. 1984). The Second Restatement of Agency has
identified three general criteria in determining whether an employee’s
acts are within the scope of employment.
             “(1) Conduct of a servant is within the scope of
        employment if, but only if:
                 (a) it is of the kind he is employed to perform;
                 (b) it occurs substantially within the authorized time
             and space limits;
                 (c) it is actuated, at least in part, by a purpose to serve
             the master ***[.]
             ***
             (2) Conduct of a servant is not within the scope of
        employment if it is different in kind from that authorized, far

                                    -7-
         beyond the authorized time or space limits, or too little
         actuated by a purpose to serve the master.’ (Restatement
         (Second) of Agency §228 (1958).)” Pyne, 129 Ill. 2d at 360.
These three criteria are generally recognized (see, e.g., 1 J. Lee & B.
Lindahl, Modern Tort Law §7:7, at 7-11, 7-12 (2d ed. 2002); W.
Keeton, Prosser & Keeton on Torts §70, at 502 (5th ed. 1984)), and
Illinois courts look thereto for guidance. Pyne, 129 Ill. 2d at 360. The
Restatement labels section 228 as a “General Statement.” Subsequent
sections elaborate these three criteria. Pyne, 129 Ill. 2d at 360; see
Restatement (Second) of Agency §228, Comment a, at 505 (1958)
(“Sections 229-236 state the circumstances which determine whether
acts can be considered to be within the scope of employment”).
     Whether an employee was acting within the course of the
employment depends on the employment contract and the nature of
the relationship, which must exist at the time of and in respect to the
particular facts out of which the injury arose. Plaintiff has the burden
of showing the contemporaneous relationship between the tortious act
and the scope of employment. Pyne, 129 Ill. 2d at 360.
     We observe that the parties disagree as to whether the absence of
any one section 228 criterion obviates consideration of the remaining
two. Section 228 lists its three criteria conjunctively in determining
whether conduct is within the scope of employment, but disjunctively
in determining whether conduct is outside of the scope of
employment, both of which suggests that the lack of any one criterion
takes the conduct out of the scope of employment. Further, scholars
have described the three section 228 criteria as requirements, all of
which must be met to conclude that an employee was acting within the
scope of employment. 1 J. Lee & B. Lindahl, Modern Tort Law §7:7,
at 7-11 (2d ed. 2002); W. Keeton, Prosser & Keeton on Torts §70, at
502 (5th ed. 1984). We hold that all three criteria of section 228 of the
Second Restatement of Agency must be met to conclude that an
employee was acting within the scope of employment. To make this
conclusion, a court must consider all of the surrounding
circumstances. Each case must depend on its own facts.
     Also, it is well settled that summary judgment “is generally
inappropriate when scope of employment is at issue. [Citations.] Only
if no reasonable person could conclude from the evidence that an
employee was acting within the course of employment should a court

                                  -8-
hold as a matter of law that the employee was not so acting.” Pyne,
129 Ill. 2d at 359; accord Restatement (Second) of Agency §228,
Comment d, at 505 (1958) (“The question whether or not the act done
is so different from the act authorized that it is not within the scope of
the employment is decided by the court if the answer is clearly
indicated; otherwise, it is decided by the jury”).
     In the present case, the appellate court analyzed Illini Hospital’s
vicarious liability by way of the three criteria of section 228 of the
Second Restatement of Agency. Regarding the first criterion, the
appellate court concluded that Young’s disclosure of plaintiff’s
medical records was not the kind of conduct Young was employed to
perform. 363 Ill. App. 3d at 922-23. Although Illini Hospital agrees
with this conclusion, plaintiff disagrees, contending that genuine issues
of fact preclude this conclusion.
     Plaintiff relies on section 229 of the Second Restatement of
Agency, which elaborates the first criterion of section 228, i.e.,
whether the employee’s complained-of conduct is of the kind he or
she is employed to perform. Section 229 instructs a court to consider
the following factual matters in determining whether the complained-
of act of the employee, although not authorized by the employer, is
nevertheless so similar or incidental to employer-authorized conduct
as to be within the scope of employment. Pertinent matters include:
whether the act is one commonly done by such employees; the time,
place, and purpose of the act; the previous relations between the
employer and the employee; whether the act is outside the enterprise
of the employer or, if within the enterprise, has not been entrusted to
any employee; whether the employer has reason to expect that such
an act will be done; the similarity in quality of the act done to the act
authorized; whether the employer furnished to the employee the
instrumentality by which the harm is done; and the extent of departure
from the normal method of accomplishing an authorized result.
Restatement (Second) of Agency §229(2) (1958).1 These factors refer
primarily to the “physical activities” of employees. Since the phrase


    1
     Plaintiff concedes that two additional matters are not involved in this
case: the extent to which the business of the employer is apportioned between
different employees; and whether the act is seriously criminal.

                                    -9-
“scope of employment” is used to determine the liability of the
employer for the conduct of the employee, the ultimate question is
whether or not the loss resulting from the employee’s acts should
justly be considered as one of the normal risks to be borne by the
employer. Restatement (Second) of Agency §229, Comment a, at 507
(1958).
     The uncontradicted evidence in this case establishes that Young’s
disclosure of plaintiff’s medical record was not the kind of conduct
Young was employed to perform. Young’s discovery deposition and
an affidavit from Kathy Hull, who oriented, trained, and supervised
Young at Illini Hospital, prove that Young’s training as a phebotomist
included drawing blood and keeping records. In a typical day, Young
would draw blood, perform drug screens, conduct filing and billing,
and deliver medical records to physicians’ mail boxes. Young was not
employed to divulge confidential patient information while off duty
and after hours in a tavern. See, e.g., Hargan v. Southwestern Electric
Cooperative, Inc., 311 Ill. App. 3d 1029, 1033 (2000) (holding that
any acts in which employee engaged with intent to woo plaintiff’s wife
away from him during business meetings and trips simply had no
connection to business of employer).
     The fact that Illini Hospital expressly forbade Young to reveal
patient information bolsters our conclusion that Young’s disclosure of
plaintiff’s medical records was not the kind of conduct she was
employed to perform. Of course, an act of an employee, although
forbidden, may be within the scope of employment. An employer
cannot avoid vicarious liability for the misconduct of an employee by
telling the employee to act carefully. Restatement (Second) of Agency
§230, Comment c, at 512 (1958). However, it must be remembered
that an act is outside of the scope of employment if it has no
connection with the conduct the employee is required to perform.
Prohibition to perform acts, except those of a certain category, may
indicate that the scope of employment extends only to acts of that
category. Furthermore, the employer’s prohibition may be a factor in
determining, in an otherwise doubtful case, whether the act of the
employee is incidental to the employment. The employer’s prohibition
accentuates the limits of the employee’s permissible action and, hence,
supports a finding that the prohibited act is entirely beyond the scope
of employment. Restatement (Second) of Agency §230, Comment c,

                                 -10-
at 512 (1958).
    In the present case, not only was Young’s disclosure of plaintiff’s
medical records not incidental to Young’s employment, but the
hospital plainly forbade Young from so doing. No reasonable person
could conclude that Young’s conduct was the kind she was employed
to perform.
    The second broad criterion of whether Young’s disclosure of
plaintiff’s medical information was within the scope of her
employment is whether the disclosure occurred substantially within the
authorized time and space limits. Restatement (Second) of Agency
§228 (1958). The appellate court noted the fact that Young was not
working as a phlebotomist at the time of her improper disclosure.
However, the court ultimately concluded that Young had a continuing
duty to maintain patient confidentiality. The appellate court reasoned:
        “The hospital’s training of its employees did not limit the duty
        of the employee to maintain confidentiality of patients’
        medical information only during working hours. Rather, that
        duty, imposed by the hospital in the execution of its duties,
        was, according to its own training, to extend to all times and
        to all places. In effect, for purposes of patient confidentiality,
        Young was on duty 24 hours a day, 7 days a week.” 363 Ill.
        App. 3d at 923.
The appellate court then concluded: “An employee entrusted with
confidential information in the course of his or her employment has a
duty not to disclose the information–without limitation as to time or
space.” 363 Ill. App. 3d at 924.
    After considering all of the circumstances, it is clear that the first
and third criteria of section 228 of the Second Restatement of Agency
are absent from this case. Accordingly, we need not discuss the
second criterion and do not express an opinion on the correctness of
the appellate court’s analysis with respect thereto.
    The third criterion of whether Young’s disclosure of plaintiff’s
medical information was within the scope of her employment is
whether the disclosure was actuated, at least partially, by a purpose to
serve the hospital. Restatement (Second) of Agency §228 (1958). The
appellate court did not, and based on this record could not, hold that
Young’s disclosure was motivated by any conceivable purpose of

                                  -11-
serving the hospital. Rather, the appellate court’s only reference to the
actuation criterion was the following italicized observation: “An
employee entrusted with confidential information in the course of his
or her employment has a duty not to disclose the information–without
limitation as to time or space. The duty not to do so is actuated by the
needs and requirements of the employer.” (Emphasis added.) 363 Ill.
App. 3d at 924.
     The appellate court clearly misapprehended the import of the third
criterion of section 228 of the Second Restatement of Agency.
Elaborating on this criterion, section 235 of the Restatement provides
that an act of an employee, i.e., the particular act of the employee that
is at issue, is not within the scope of employment if it is done with no
intention to perform it as part of or incident to a service on account of
which he or she is employed. Restatement (Second) of Agency §235
(1958). Section 235 explains that, rather than “the needs and
requirements of the employer” (363 Ill. App. 3d at 924), it is the state
of mind of the employee that is material. See, e.g., 1 J. Lee & B.
Lindahl, Modern Tort Law §7:7, at 7-12 (2d ed. 2002) (describing
criterion as follows: “The employee was motivated, at least partially,
by a purpose to serve the employer” (emphasis added)). However, it
is only from the manifestations of the employee and the surrounding
circumstances that, ordinarily, the employee’s intent can be
determined. Restatement (Second) of Agency §235, Comment a, at
520-21 (1958).
     Applying the correct legal standard to this case, there is no
genuine issue of material fact as to Young’s motivation for disclosing
plaintiff’s medical record. By her own candid admission, Young
disclosed plaintiff’s pregnancy to Sarah, plaintiff’s sister, because
Sarah was both plaintiff’s sister and Young’s friend. Young assumed,
albeit incorrectly, that plaintiff had already related the information to
Sarah. Young was in no way motivated to serve the hospital. As the
dissent correctly reasoned, “nothing in the record supports an
inference that Young was attempting to benefit or serve her employer
when she divulged plaintiff’s medical records. In fact, such disclosure
was in direct contravention to the confidentiality agreements and did
nothing to further the business of Illini Hospital.” 363 Ill. App. 3d at
925 (Turner, P.J., dissenting). We agree and so hold. See, e.g.,
Hentges v. Thomford, 569 N.W.2d 424, 427-29 (Minn. App. 1997)

                                  -12-
(holding that employee-minister was not motivated by purpose to
serve employer-congregation when he accidentally shot parishioner
during deer hunting).
     Although summary judgment is generally inappropriate when
scope of employment is at issue, when no reasonable person could
conclude from the evidence that an employee was acting within the
scope of employment, a court should hold as a matter of law that the
employee was not so acting. Pyne, 129 Ill. 2d at 359; Torrence v.
DeFrates, 56 Ill. App. 3d 118, 120 (1978), quoting Boehmer v.
Norton, 328 Ill. App. 17, 24 (1946); see, e.g., Murphy v. Urso, 88 Ill.
2d 444, 464-65 (1981) (upholding grant of summary judgment in
favor of employer where employee acted outside of scope of
employment).
     In the present case, after considering the three criteria of section
228 of the Second Restatement of Agency, we uphold the circuit
court’s grant of summary judgment in favor of Illini Hospital. Clearly,
there was no dispute as to the pertinent facts. Regardless of whether
Young was required to maintain patient confidentiality at all times and
places, such that an improper disclosure would occur “within the
authorized time and space” (Restatement (Second) of Agency
§228(1)(b) (1958)), the evidence would still be insufficient to establish
the hospital’s liability. The evidence would not permit any jury to find
that Young’s disclosure of plaintiff’s pregnancy to plaintiff’s sister
was in any way actuated by a purpose to serve the hospital. The only
reasonable inference from the undisputed facts was that Young was
in the tavern for purely personal reasons, unexpectedly met her friend
Sarah, began speaking with Sarah and, in violation of the hospital’s
prohibition, revealed plaintiff’s medical condition. Regardless of
whether Young’s disclosure occurred that night in the tavern, or
during Young’s work hours on hospital property, it cannot be fairly
said that Young was motivated to serve the hospital when she made
the disclosure. We agree with the dissenting justice in the appellate
court that no reasonable jury could so find. 363 Ill. App. 3d at 926
(Turner, P.J., dissenting).
     Also, there was no evidence to show that Young’s disclosure was
even incident to the performance of the duties that the hospital
entrusted to her. The only reasonable inference from the undisputed
facts is that Young’s motivation was solely and exclusively personal

                                  -13-
and not related to her position as an employee of Illini Hospital. See,
e.g., Rusnack v. Giant Food, Inc., 26 Md. App. 250, 337 A.2d 445
(1975) (upholding summary judgment in favor of employer, court
discussed all three section 228 criteria, and concluded that employee’s
acts not motivated by purpose of serving employer); Snilsberg v. Lake
Washington Club, 614 N.W.2d 738 (Minn. App. 2000) (same).

                        III. CONCLUSION
   For the foregoing reasons, the judgment of the appellate court is
reversed, the judgment of the circuit court of Pike County is affirmed,
and the cause is remanded to the circuit court for further proceedings.

                                 Appellate court judgment reversed;
                                   circuit court judgment affirmed;
                                                   cause remanded.




                                 -14-